Case 0:20-cv-60416-AMC Document 110-19 Entered on FLSD Docket 08/13/2021 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 20-60416-CIV- CANNON/HUNT

TOCMAIL INC., a Florida corporation,

Plaintiff,

MICROSOFT CORPORATION, a
Washington corporation,

Defendant.
/

DECLARATION OF MICHAEL WOOD

 

I, Michael Wood, hereby declare and state:

a I am over the age of 21 and am otherwise sui juris.

2. | have personal knowledge of the matters set forth herein.

3. I am the CEO of TocMail Inc. (“TocMail”).

4, TocMail does not merely sell a plugin. TocMail is a full, cloud-hosted
implementation of an email client with TocMail’s patented PhishViewer technology embedded
inside via a Roundcube plugin. By integrating into the RoundCube email client, TocMail provides
a full-fledged email client for phone, for tablet, and for computers, via a full web app that’s
constantly under development, security hardened, all free of charge on an ongoing basis.

5. TocMail has cloud-hosting accounts with Amazon, Digital Ocean, and Linode —
allowing the service to scale on demand to tens of millions of users.

6. As stated on page 91 of my Expert Report, I programmed the software that runs the
cloud-based service that TocMail sells at TocMail.net. Furthermore, as stated on page 91 of my

Expert Report, I have also embedded the technology into other form factors as well. These other
Case 0:20-cv-60416-AMC Document 110-19 Entered on FLSD Docket 08/13/2021 Page 2 of 3

implementations include an IMAP switch and a STMP switch. Both of these allow customers to
be protected by TocMail’s patented solution regardless of the email client they are using (¢.g.,
Microsoft Outlook). As a result, companies have multiple implementation options available
should they prefer TocMail’s technology in other forms, and companies do not need to leave
Microsoft to use TocMail’s solution.

7 TocMail has undergone three stages of trying various marketing messages as well
as releasing TocMail 2.0, which includes TocDocs to add its patented link protection to links found
in PDFs, Word, and Excel documents. These marketing messages have attracted over 33,000
visitors to TocMail.

8. Each change was tested with a 10,000 visitor sample, and TocMail bases its
conclusions on the behavior exhibited from these three 10k samples, as this is sufficient traffic to
accurately determine the behavior of millions of visitors. TocMail is currently designing yet
another offering, and will again test with a 10,000 visitor sample and continue sample testing every
future change as well.

9. TocMail instructed Marcie Bour (“Bour’’) to not opine at any point in her Report
or testimony that customers would have migrated from Microsoft to TocMail, as this is not the
basis of TocMail’s lawsuit, just as I testified that this is not the basis of our lawsuit at deposition.

10. Moreover, I instructed Bour to remove the consumer seats as input into her
unchanged damages model after reviewing the sufficiency of documents produced during in
discovery by Microsoft. This resulted in a reduction of the final output of the unchanged model
(i.e. a reduction in the upper-bound result). Bour has been instructed not to opine on causation,

and her report does not opine on causation.
Case 0:20-cv-60416-AMC Document 110-19 Entered on FLSD Docket 08/13/2021 Page 3 of 3

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. >
Executed: August 13, 2021. By: LAZ

Michael Wood

aa
